Illinois Official Reports

                              Appellate Court



                  People v. Chatha, 2015 IL App (4th) 130652



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           KULDEEP CHATHA, Defendant-Appellant.




District & No.    Fourth District
                  Docket No. 4-13-0652




Filed             May 29, 2015




Decision Under    Appeal from the Circuit Court of McLean County, No. 12-CF-204; the
Review            Hon. Scott Drazewski, Judge, presiding.




Judgment          Reversed.




Counsel on        Michael J. Pelletier, of State Appellate Defender’s Office, of
Appeal            Springfield, and Alan D. Goldberg and Carolyn R. Klarquist (argued),
                  both of State Appellate Defender’s Office, of Chicago, for appellant.

                  Jason Chambers, State’s Attorney, of Bloomington (Patrick Delfino,
                  David J. Robinson, and Luke McNeill (argued), all of State’s
                  Attorneys Appellate Prosecutor’s Office, of counsel), for the People.
       Panel                     JUSTICE STEIGMANN delivered the judgment of the court, with
                                 opinion.
                                 Justices Knecht and Holder White concurred in the judgment and
                                 opinion.




                                                  OPINION

¶1           In February 2012, a police confidential source purchased a commercially packaged product
         from a convenience store owned by defendant, Kuldeep Chatha. Forensic testing revealed that
         the product contained a lab-manufactured chemical compound–referred to as AM-2201–which
         mimics the effects of cannabis. The State later charged defendant with possession of a
         controlled substance with the intent to deliver (50 grams or more of a substance containing
         AM-2201 (synthetic cannabis) (1-(5-fluoropentyl)-3-(1-naphthoyl) indole) (720 ILCS
         570/401(c)(11) (West 2010)).
¶2           Following a March 2013 bench trial, the trial court found defendant guilty. In July 2013,
         the court sentenced defendant to (1) jail for 180 days, which the court stayed; and (2) probation
         for 3 years.
¶3           Defendant appeals, arguing that the State failed to prove his guilt beyond a reasonable
         doubt. We agree and reverse.

¶4                                             I. BACKGROUND
¶5                                           A. The State’s Charges
¶6           In March 2012, the State charged defendant with possession of a controlled substance with
         the intent to deliver. Specifically, the State alleged that defendant “knowingly *** possessed
         with the intent to deliver more than [50] grams of a substance containing AM-2201 (synthetic
         cannabis) (1-(5-fluoropentyl)-3-(1-naphthoyl) indole).”

¶7                   B. The Evidence Presented at Defendant’s March 2013 Bench Trial
¶8             At a March 2013 bench trial, the parties presented the following evidence.

¶9                                          1. The State’s Evidence
¶ 10         Alexander Cole testified that as the result of his earlier arrest for selling cannabis, in
         February 2012, he agreed to assist the police by becoming a confidential source. On February
         23, 2012, Cole agreed to meet Tim Tyler, a McLean County sheriff, to conduct a “controlled
         buy.” At that meeting, Tyler (1) searched Cole and his car to ensure the absence of money or
         contraband, (2) instructed Cole to drive to a gas station/convenience store owned by defendant
         to purchase “spice” marketed as “California Kush,” and (3) provided Cole $40 in recorded bills
         for that purchase. Tyler directed Cole not to purchase California Kush if the store had it openly
         displayed for sale.
¶ 11         Cole followed Tyler to defendant’s store, which was located just outside the city limits of
         Lexington, Illinois. After entering the store and confirming that the product was not openly

                                                     -2-
       displayed, Cole asked the cash register clerk for California Kush. The clerk responded that the
       store did not stock that product, but he offered Cole what the clerk described as a similar
       product marketed as “Bulldog Potpourri.” The clerk reached under the counter and handed
       Cole the product. Cole inspected the packaging and, after noticing that no other Bulldog
       Potpourri products were being displayed on the cash register counter, he agreed to the
       purchase. The clerk then scanned a bar code next to the cash register to begin the $27.74
       transaction. Cole completed the sale but did not ask for a receipt. Cole then returned to Tyler
       and gave him the product and the remaining money. Cole acknowledged that a glass display
       case, which he recalled did not contain any Bulldog Potpourri, was located about four feet
       away from the left side of the cash register.
¶ 12       Tyler’s testimony regarding the circumstances preceding Cole’s February 23, 2012,
       purchase of Bulldog Potpourri was consistent with Cole’s account. Tyler explained that from
       the time Cole arrived at defendant’s store until the time he left, two police officers surveilled
       Cole from the store’s parking lot. Afterward, Cole met Tyler at a nearby highway ramp and
       gave Tyler the Bulldog Potpourri and remaining money. Tyler performed a second search of
       Cole and his car to ensure that Cole did not retain any product or money. Thereafter, Cole left
       in his vehicle, and Tyler returned to the sheriff’s department to secure the Bulldog Potpourri
       into evidence.
¶ 13       That afternoon, an evidence technician transported the Bulldog Potpourri to the Illinois
       State Police crime lab for analysis. Tyler testified that effective January 1, 2012, the legislature
       changed Illinois law to make “some chemicals that were contained in some [s]pice products
       illegal.” Hours later, the crime lab informed Tyler that the Bulldog Potpourri contained
       AM-2201, which Illinois law classified as a controlled substance. Tyler then obtained a search
       warrant for defendant’s store, which he and several other officers executed that evening.
¶ 14       During the search of defendant’s store, police seized the following amounts of Bulldog
       Potpourri: (1) 6 jars on the counter near the register, (2) 33 jars in an open box underneath the
       counter, (3) 2 additional unopened boxes underneath the counter, (4) 5 jars on top of the store
       safe, and (5) 2 unopened boxes in a locked back office. (A photographic exhibit admitted into
       evidence showed that each unopened box held 64 jars of Bulldog Potpourri.)
¶ 15       Tyler explained that approximately 30 minutes after he executed the search warrant, he left
       the officers that were searching defendant’s store and returned to the police station. Tyler
       called defendant and asked him to come to the police station for an interview. Defendant
       agreed, arriving at the station sometime before 9 p.m. that evening. The videotaped interview,
       which the trial court viewed, showed the following.
¶ 16       Defendant stated that he owned two gas station/convenience stores, located in Lexington
       and Morris, Illinois. Defendant acknowledged that because of a change in the law, he
       discontinued selling certain products, effective December 31, 2011. Thereafter, numerous
       customers at his Lexington store inquired why defendant did not sell Bulldog Potpourri, which
       they claimed was being sold by a tobacco store in Bloomington, Illinois. Customers asked
       defendant to stock the product so that they would not have to drive to Bloomington. At
       defendant’s request, a customer provided him (1) samples of the product and (2) the telephone
       number of the tobacco store from which it was purchased. Defendant called the number, and
       the person responding confirmed that the store was selling Bulldog Potpourri. Based on that
       conversation, defendant “thought it might be legal.”


                                                    -3-
¶ 17       Defendant stated that his supplier, Mohammed, informed him that Bulldog Potpourri was
       “natural incense” that was “100% lab tested” and did not contain any “synthetic drug.” (The
       record does not reveal the supplier’s full name.) Mohammed provided defendant a lab report
       purporting to show that Bulldog Potpourri did not contain any illegal substances. Based on
       Mohammed’s representations, in February 2012, defendant began selling Bulldog Potpourri in
       his Lexington store. Acknowledging that some of his customers smoked Bulldog Potpourri,
       defendant stated he had a strict policy against selling that product to minors. Defendant averred
       that if he had known that the product was illegal, he would not have sold it. Defendant did not
       sell Bulldog Potpourri from his Morris store because a city ordinance prohibited such sales.
¶ 18       During the interview, Tyler informed defendant of the crime lab test results. Defendant
       reiterated that if he had known, he would not have sold Bulldog Potpourri. When Tyler
       suggested that defendant was “hiding” the Bulldog Potpourri by not displaying it openly,
       defendant stated that he informed his employees to display the product in the glass case located
       on the cash register counter. Defendant claimed that a container of Bulldog Potpourri was
       displayed in the glass case, acknowledging that if he was incorrect, it was likely that the
       product in the glass case had been sold and not yet restocked. Defendant stated that he kept a
       supply of Bulldog Potpourri under the counter so that his sole store clerks working their
       respective shifts would not have to walk back and forth from the glass display case each time a
       customer requested the product. Defendant denied that he knew Bulldog Potpourri contained a
       controlled substance.
¶ 19       A few days after his interview, defendant provided Tyler a correspondence dated January
       9, 2012, signed by an “authorized representative” of S.A. Wholesale, LLC, which contained
       the following information:
                    “S.A. Wholesale, LLC (and Partners) only sell and distribute AROMATHERAPY
                products and are for fragrance purposes only, they are NOT TO BE USED IN ANY
                OTHER WAY. Our company, distributors, and retailers ARE NOT responsible for the
                misuse of any of our products.
                    These products DO NOT contain any of the following substances listed on Illinois
                [House Bill (HB)] 2089 (Public Act 097-0193) and (or) HB 2595 (Public Act
                097-0192)[.]
                    DOES NOT CONTAIN: JWH-018, JWH-073, AM-694, CP 47, 97, HU-210,
                HU-211, JWH-015, JWH-081, JWH-122, JWH-251, RCS-8, BTW-8, and SR-18.
                    If you have any further question regarding our line of AROMATHERAPY
                products[,] please refer to the attached lab reports and if necessary[,] please consult
                with your local or state representatives.
                    OUR BRANDS ARE:
                    California 10X, Bulldog, Diesel, PANDORA, and Four Elements.” (Emphases in
                original.)
       (Although the aforementioned letter was signed on January 12, 2012, under the heading,
       “Authorized Representative,” the signature was illegible. The letter did not further identify the
       signer.) Tyler noted that the attached lab report referenced in the corporation’s letter analyzed a
       product marketed as “California Kronic” instead of Bulldog Potpourri.
¶ 20       Tyler defined the term “spice” as a “synthetic cannabinoid,” explaining that he applied that
       descriptor to Bulldog Potpourri in a generic sense. Tyler compared his use of the term “spice”

                                                    -4-
       or “weed” to describe cannabis to the term “crack” or “coke” to describe cocaine. Tyler
       admitted that neither he nor a member of the general public could determine through sight or
       smell that Bulldog Potpourri contained AM-2201.
¶ 21       Kerry Nielsen, a forensic scientist employed by the Illinois State Police, testified that on
       August 10, 2012, he took possession of a box containing “plant material” packaged in
       approximately 60 plastic containers with screw-top lids that the police had seized from
       defendant’s store. Each of the containers had an affixed label that conveyed the following
       information: (1) the product’s marketing name, “Bulldog Potpourri”; (2) the phrase “lab
       certified”; (3) the claim that the product “does not contain any illegal substances”; and (4)
       warnings that the product (a) was “not for human consumption” and (b) should be “[kept] out
       of reach from children.”
¶ 22       Nielsen weighed and scientifically analyzed the plant material from 12 of the containers
       “on a molecular level.” Based on that analysis, Nielsen (1) determined that the collective
       weight of the plant material was 58.4 grams and (2) concluded each of the 12 samples tested
       positive for the presence of the chemical compound AM-2201. Nielsen explained that
       AM-2201 is a lab-manufactured substance that mimics the effects of ingesting cannabis.
       Nielsen agreed that absent specialized scientific testing equipment–which was not available to
       the general public–a person would not be able to know by sight alone whether the plant
       material police seized from defendant’s store contained AM-2201.

¶ 23                                     2. Defendant’s Evidence
¶ 24       Defendant testified that he owned two gas stations, located in Lexington and Morris.
       Defendant travelled twice a week from his home in Naperville, Illinois, to his Lexington gas
       station to perform accounting duties that he estimated took him an hour to perform. Defendant
       explained that prior to January 2012, he sold incense in both his stores. In December 2011,
       defendant stopped selling that incense after finding out from a friend that the product was
       “going to be illegal.” Defendant elaborated that he believed the incense was banned because it
       was determined to be a synthetic drug. Defendant acknowledged that he did not know what
       substance in the incense had been banned.
¶ 25       In January 2012, defendant’s supplier, Mohammed–who had been supplying defendant’s
       stores with various clothing items–informed defendant that he had a new, legal product called
       Bulldog Potpourri. Defendant told Mohammed that he was not interested in selling the
       potpourri. Sometime thereafter, defendant was at his Lexington store when a customer
       inquired why defendant did not sell Bulldog Potpourri. The customer elaborated that a
       Bloomington store called “The Smoker’s Den” had been selling the product, which caught
       defendant’s interest. Defendant gave the customer money and asked him to (1) purchase the
       product and (2) provide the telephone number of the tobacco store, which the customer later
       did. Defendant called The Smoker’s Den and confirmed that the tobacco store was selling
       Bulldog Potpourri.
¶ 26       Mohammed later contacted defendant to inquire again about the Bulldog Potpourri.
       Mohammed assured defendant that the potpourri was a natural legal product and later provided
       defendant a lab report to verify that claim. When defendant inquired why the test results were
       based on a product called California Kronic, Mohammed told defendant that California Kronic
       and Bulldog Potpourri were the same product marketed under different brand names.


                                                  -5-
¶ 27       In February 2012, defendant began selling Bulldog Potpourri at his Lexington store.
       Defendant did not offer Bulldog Potpourri at his Morris store, explaining that in October 2011,
       a Morris police officer distributed a letter to local businesses informing them that effective
       November 2011, a new city ordinance prohibited the sale of “incense” and “potpourri.”
       Defendant noted that a glass case located next to the cash register of his Lexington store
       displayed numerous items such as toys, flasks, cigarettes, incense, shot glasses, and
       “potpourri,” but the police did not take pictures of that case during their search. Defendant
       explained that he displayed those items (1) to entice sales and (2) so that his sole shift
       employee would not have to “run back and forth.” Defendant reiterated that if he had known
       that Bulldog Potpourri contained banned chemicals, he would not have sold that product.

¶ 28                                  C. The Trial Court’s Judgment
¶ 29       After considering the parties’ closing arguments, the trial court provided the following
       rationale for finding defendant guilty of knowingly possessing with the intent to deliver more
       than 50 grams of a substance containing AM-2201 (synthetic cannabis) (1-(5-fluoropentyl)-3-
       (1-naphthoyl) indole):
                   “The real question here *** is what knowledge or scienter needs to be established
               with respect to the controlled substance, as it was determined to be in [defendant’s]
               store and whether or not based upon that knowledge both as far as a scienter
               requirement, as far as what the evidence is that demonstrated whether or not that is
               sufficient to meet the State’s burden of proof of beyond a reasonable doubt. So an
               individual charged with a crime has requisite knowledge if the facts indicate [he] had
               an awareness of the substantial probability of a material fact.
                                                    ***
                   What the State has indicated in its argument as it relates to what facts or factors
               would support the circumstantial evidence to indicate defendant had requisite
               knowledge that he was in possession of a substance that was a controlled substance,
               and that he had knowledge was a number of things primarily *** that [defendant] knew
               that people smoke the Bulldog Spice; that he didn’t sell it to anyone under the age of
               18; that *** defendant[ ] had sold similar type products, that [defendant] had sold
               similar type products, that he referred to it as a synthetic drug[,] and he was aware that
               other types of similar items became banned in December of 2011. [Defendant]
               mistakenly believed that the items were legal; however, he based his decision to sell the
               Bulldog based on a lab report given to him by [S.A.] Wholesaler[s], a company based
               in California. And as noted on that *** report, although there is some knowledge by
               *** defendant as it relates to an indication that a product that was tested by S.A.
               Wholesalers was legal in the State of Illinois, it was for the product California Kronic
               and not Bulldog Spice, which was the item that *** defendant was in possession of and
               sold. It’s also understandable that the defendant not having the background and
               knowledge and experience that being either in chemistry or in the sciences, that he
               wouldn’t understand the lab reports. But even reading the lab report for its face value, it
               does indicate that California Kronic was tested, not Bulldog Spice.
                   In addition, the defendant’s behaviors were not consistent with the sale of a legal
               product. And that would relate to the fact that the Bulldog was primarily, not
               exclusively, hidden from customers, primarily where it was located under the register;

                                                    -6-
              the fact that individuals must request it from the cashier; the fact that for a small jar of
              product they were charging $27, and also I think by inference the attitude that was
              taken by *** defendant which is, okay, I’m aware that the change in the law took effect
              on January 1st, 2012, and so I’ve got two options ***; one, I could go ahead and say
              that I’m not going to sell this product until I know that it’s legal; or he could *** say
              I’m going to *** sell it until I find it’s illegal. And we know he opted for the latter as
              opposed to the former. There was some risk taken there as well.
                  ***
                  It’s not reasonable to assume that the legislature intended that the State prove that
              the accused knew the exact nature or chemical name of the controlled substance. This
              would lead to the absurd result *** that drug dealers would only be liable for selling the
              drug they thought they were selling. This approach would make the statute inapplicable
              to one who had not personally performed a chemical analysis of the substance
              containing the controlled substance. So we know that that is not what [defendant] did,
              nor is that what is required in order to have knowledge in essence construed to him. The
              only knowledge in order to find someone guilty is *** defendant’s knowledge or belief
              that the substance was a controlled or prohibited substance. The State isn’t required to
              prove *** defendant knew the exact nature or precise chemical name of the substance.
                  From that perspective, [the court is] looking at the *** primarily circumstantial
              evidence that the defendant engaged in a conscious or willful ignorance in essence of
              this product being legal or illegal, hear no evil; see no evil. And the law, although not
              being strict liability, would indicate that knowledge, albeit by way of circumstantial
              evidence and demonstrated by the State in this case, can and will rise to the level of
              meeting the State’s burden of proof beyond a reasonable doubt.”
¶ 30      In July 2013, the trial court sentenced defendant as previously noted.
¶ 31      This appeal followed.

¶ 32                            II. SUFFICIENCY OF THE EVIDENCE
¶ 33                           A. The Pertinent Statutory Sections at Issue
¶ 34      Section 401 of the Illinois Controlled Substances Act (Act) provides, as follows:
              “Except as authorized by this Act, it is unlawful for any person knowingly to
              manufacture or deliver, or possess with intent to manufacture or deliver, a controlled
              substance other than methamphetamine, a counterfeit substance, or a controlled
              substance analog.” 720 ILCS 570/401 (West 2010).
¶ 35      Section 401(c)(11) of the Act, the statutory provision defendant was convicted of violating,
       provides, as follows:
                  “(c) Any person who violates this [s]ection with regard to the following amounts of
              controlled or counterfeit substances or controlled substance analogs *** is guilty of a
              Class 1 felony. The fine for violation of this subsection (c) shall not be more than
              $250,000:
                                                   ***
                       (11) 50 grams or more but less than 200 grams of any substance containing a
                  substance classified in Schedules I or II, or an analog thereof, which is not
                  otherwise included in this subsection.” 720 ILCS 570/401(c)(11) (West 2010).

                                                   -7-
¶ 36        Section 204(d) of the Act, which identifies the controlled substances listed under Schedule
       I, provides, as follows:
                “Unless specifically excepted or unless listed in another schedule, any material,
                compound, mixture, or preparation which contains any quantity of the following
                hallucinogenic substances, or which contains any of its salts, isomers and salts of
                isomers, whenever the existence of such salts, isomers, and salts of isomers is possible
                within the specific chemical designation (for the purposes of this paragraph only, the
                term ‘isomer’ includes the optical, position and geometric isomers)[.]” 720 ILCS
                570/204(d) (West 2010).
¶ 37        In Public Act 97-193, the legislature amended section 204(d) of the Act by adding section
       204(d)(33), the controlled substance at issue in this case, as follows:
                    “(33) Any compound structurally derived from 3- (1-naphthoyl) indole or
                1H-indol-3-yl- (1-naphthyl) methane by substitution at the nitrogen atom of the indole
                ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl or 2-
                (4-morpholinyl) ethyl whether or not further substituted in the indole ring to any extent
                ***[.]” Pub. Act 97-193 (eff. Jan. 1, 2012) (adding 720 ILCS 570/204(d)(33)).
       (We note that the legislature, apparently never resting, has since amended section 204(d)
       further, to include additional chemical compounds it has now classified as controlled
       substances. In so doing, the aforementioned section enacted by Public Act 97-193 now appears
       as section 204(d)(42) of the Act. See 720 ILCS 570/204(d)(42) (West 2012).)

¶ 38                                    B. The Standard of Review
¶ 39       “When considering a challenge to the sufficiency of the evidence, a reviewing court must
       determine whether, after viewing the evidence in the light most favorable to the State, any
       rational trier of fact could have found the required elements of the crime beyond a reasonable
       doubt.” People v. Gonzalez, 239 Ill. 2d 471, 478, 942 N.E.2d 1246, 1250 (2011). “Generally,
       the trier of fact has had the opportunity to hear and see the witnesses and, for that reason, is in
       the best position to judge credibility.” People v. Austin M., 2012 IL 111194, ¶ 107, 975 N.E.2d
       22. The burden to prove a defendant’s guilt beyond a reasonable doubt rests solely upon the
       State. In re Vuk R., 2013 IL App (1st) 132506, ¶ 7, 2 N.E.3d 1083. A reviewing court will
       affirm a conviction if credible evidence removes all reasonable doubt as to the defendant’s
       guilt. Id. A conviction based on evidence that is improbable, unconvincing, or contrary to
       human experience requires reversal. People v. Ortiz, 196 Ill. 2d 236, 267, 752 N.E.2d 410, 429
       (2001).

¶ 40                                      C. Defendant’s Claim
¶ 41       “In order to convict a defendant of possession of a controlled substance with intent to
       deliver, the State must prove the defendant (1) had knowledge of the presence of the narcotics,
       (2) had possession or control of the narcotics[,] and (3) intended to deliver the narcotics.”
       People v. Blakney, 375 Ill. App. 3d 554, 557, 873 N.E.2d 1007, 1010 (2007).
¶ 42       Our analysis begins by noting what is not at issue in this case. On this record, it is
       undisputed that defendant sold a commercially packaged product marketed as Bulldog
       Potpourri from his Lexington convenience store. It is also undisputed that the potpourri
       defendant sold contained a controlled substance–namely the chemical compound

                                                    -8-
       “1-(5-fluoropentyl)-3-(1-naphthoyl) indole)” referred to as AM-2201. However, “[a]
       defendant cannot be convicted simply because he sold a product containing a controlled
       substance.” People v. Patel, 2013 IL App (4th) 121111, ¶ 33, 996 N.E.2d 1114. As properly
       framed by the parties and the trial court, the only issue before us concerns defendant’s
       knowledge. Specifically, whether the evidence before the court–acting as the trier of fact–was
       sufficient for any rational trier of fact to find that defendant knew the Bulldog Potpourri he
       possessed and sold contained a controlled substance. The court found that the State presented
       sufficient circumstantial evidence to prove this element beyond a reasonable doubt. See Ortiz,
       196 Ill. 2d at 260, 752 N.E.2d at 425 (“Knowledge may be, and ordinarily is, proven
       circumstantially.”). We disagree.
¶ 43       We earlier quoted a portion of Public Act 97-193, which amended section 204(d) of the Act
       by adding then-section 204(d)(33) (now codified as section 204(d)(42) of the Act), the
       controlled substance at issue in this case, as follows:
                    “(33) Any compound structurally derived from 3- (1-naphthoyl) indole or
                1H-indol-3-yl- (1-naphthyl) methane by substitution at the nitrogen atom of the indole
                ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl or 2-
                (4-morpholinyl) ethyl whether or not further substituted in the indole ring to any extent
                ***[.]” Pub. Act 97-193 (eff. Jan. 1, 2012) (adding 720 ILCS 570/204(d)(33)).
¶ 44       In that same public act, the legislature added section 204(d)(34) (now codified as section
       204(d)(43) of the Act), which also prohibited the following controlled substance:
                    “(34) Any compound structurally derived from 3- (1-naphthoyl) pyrrole by
                substitution at the nitrogen atom of the pyrrole ring by alkyl, haloalkyl, alkenyl,
                cycloalkylmethyl, cycloalkylethyl or 2- (4-morpholinyl) ethyl, whether or not further
                substituted in the pyrrole ring to any extent, whether or not substituted in the naphthyl
                ring to any extent[.]” Pub. Act 97-193 (eff. Jan. 1, 2012) (adding 720 ILCS
                570/204(d)(34)).
¶ 45       The aforementioned statutory revisions highlight the challenges posed in criminalizing a
       lab-manufactured chemical substance by identifying its molecular composition. First, we
       doubt that anyone without an advanced degree in chemistry could articulate intelligently the
       differences between the two aforementioned controlled substances, much less identify with
       certainty the specific controlled substances if they were shown in their raw form. Second,
       given that these lab-manufactured controlled substances can likely be applied to any legal
       product, only scientific testing can confirm their presence.
¶ 46       Because the State will almost never be able to prove that someone in defendant’s position
       knowingly possessed the specific chemical substance at issue, the most the State can hope to
       prove is that the accused knowingly possessed something that could be ingested for its
       intoxicating effects. This was essentially the extent of the State’s proof in this case. The
       obvious problem with this method of proving criminal liability is that the legislature has not
       seen fit to impose a blanket ban on the ingestion of substances for their intoxicating effects. As
       the ever-expanding list of illegal chemical substances demonstrates, many chemical
       substances experience a period after they have been developed, marketed, and distributed to
       the masses, but before the legislature has criminalized them.
¶ 47       For example, at the time defendant received the shipment of Bulldog Potpourri, the
       chemical compound known as “4-iodo-2, 5-dimethoxy-N- ((2-methoxy phenyl) methyl) -
       benzeneethanamine” was perfectly legal in Illinois. See Pub. Act 98-987, § 5 (eff. Jan. 1, 2015)

                                                   -9-
       (amending 720 ILCS 570/204 (West 2012)). The average lay person would have no way of
       knowing what such a substance looked or smelled like, or how it was packaged, marketed,
       sold, or ingested. From defendant’s perspective, based upon his inquiry to the manufacturer,
       Bulldog Potpourri probably contained some legal chemical substance that his customers
       enjoyed smoking for its intoxicating effects. Indeed, if Bulldog Potpourri had simply contained
       4-iodo-2,5-dimethoxy-N-((2-methoxy phenyl)methyl)-benzeneethanamine–instead of a
       compound structurally derived from 3-(1-naphthoyl)indole or 1H-indol-3-yl-
       (1-naphthoyl)methane by substitution at the nitrogen atom of the indole ring by alkyl,
       haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl or 2-(4-morpholinyl)ethyl whether or
       not further substituted in the indole ring to any extent–it would have been perfectly legal for
       defendant to sell it from his store in 2012. This illustrates the near impossibility of proving
       knowing possession in cases involving such lab-manufactured chemicals.
¶ 48        In Patel, 2013 IL App (4th) 121111, ¶ 1, 996 N.E.2d 1114, this court considered the
       sufficiency of the evidence the State presented to convict the store clerk that sold the Bulldog
       Potpourri to Cole. In reversing the store clerk’s conviction for delivery of a controlled
       substance (substance containing AM-2201 (synthetic cannabis)) (1-(5-fluoropentyl)-3-
       (1-naphthoyl) indole) (720 ILCS 570/401(e) (West 2010)), we noted the following:
                “The police and the State treated this case like a street-corner drug deal, where
                knowledge is easier to establish considering the controlled substance is usually not
                professionally packaged and is sold in a secretive manner for cash. This was certainly
                not the situation in this case. Defendant was a clerk at a gas station-convenience store
                selling hundreds if not thousands of legal products. This is not to say employees of a
                gas station, like the one in question, could never be convicted of selling illegal
                products. However, a trier of fact must consider all of the circumstances when
                determining whether a defendant knew he was selling a product containing a controlled
                substance. It is much more difficult to establish a worker selling a professionally
                packaged product from a convenience store, as compared to a street dealer, knew a
                product stocked by the store owner contained a controlled substance.” Patel, 2013 IL
                App (4th) 121111, ¶ 65, 996 N.E.2d 1114.
¶ 49        Our analysis in Patel is equally applicable to the facts presented in the instant case. The
       issue of whether defendant–as the store owner–knew that the commercially packaged plant
       material he stocked and sold contained the addition of a nonorganic controlled substance
       defined by its molecular composition is distinctly more complicated and difficult to prove
       beyond a reasonable doubt than an analysis concerning the typical street-corner exchange of
       money for cannabis in which the controlled substance organically derives from the plant
       material at issue. See 720 ILCS 550/3(a) (West 2010) (defining cannabis, in part, as including
       “tetrahydrocannabinol (THC) and all other cannabinol derivatives”). In both scenarios,
       however, the analysis concerning the defendant’s knowledge “must include consideration of
       all of the evidence, not just the evidence convenient to the State’s theory of the case.” People v.
       Wheeler, 226 Ill. 2d 92, 117, 871 N.E.2d 728, 742 (2007).
¶ 50        In support of its verdict, the trial court specifically noted the following circumstantial
       evidence: (1) defendant knew some of his customers smoked Bulldog Spice; (2) defendant did
       not sell Bulldog Spice to anyone under 18 years of age; (3) the Bulldog Potpourri was
       “primarily, [but] not exclusively, hidden from customers”; (4) defendant “had sold similar type
       products that he referred to as a synthetic drug”; (5) defendant was aware that in December

                                                   - 10 -
       2011, “other types of similar items” were banned; and (6) the cost of the Bulldog Potpourri was
       approximately $27. The court deduced from this circumstantial evidence that defendant
       “engaged in a conscious and willful ignorance” regarding the legality of Bulldog Potpourri.
¶ 51        In this case, the evidence presented showed the following: (1) in December 2011,
       defendant discontinued the sale of a specific incense product from his Lexington store because
       that product had been banned; (2) in January 2012, defendant was approached by his supplier
       to stock a new product marketed as Bulldog Potpourri, which defendant initially declined; (3)
       in February 2012, defendant began selling Bulldog Potpourri based on (a) another store’s sales
       of that product, (b) a laboratory report showing that a supposedly identical product did not
       contain any illegal substances, and (c) his supplier’s representation that Bulldog Potpourri was
       legal; (4) defendant knew some customers smoked the Bulldog Potpourri; and (5) on February
       23, 2013, defendant did not openly display Bulldog Potpourri in his store. The State did not
       even attempt to present any evidence that defendant had even heard of the chemical compound
       AM-2201 before his arrest for knowingly possessing that substance with the intent to deliver.
¶ 52        We first reject the notion that defendant’s knowledge concerning how some of his
       customers misused Bulldog Potpourri is circumstantial evidence showing defendant knew that
       specific product contained a controlled substance. The revelation that adults and minors will
       misuse a product–offered for a specific legal purpose–by ingesting it to alter their mood does
       not necessarily mean that the product contains a specific banned substance. Defendant’s
       admission that he knew customers smoked Bulldog Potpourri does not put him on notice that
       the product was presumptively illegal anymore than–for example–a purveyor’s knowledge that
       his customers were buying oranges intending to smoke the peels should lead to the conclusion
       that the oranges contained a controlled substance. We note that during his interview with
       Tyler, defendant stated that his knowledge regarding the product’s misuse prompted his store
       policy banning the sale of Bulldog Potpourri to minors.
¶ 53        We also note that the State presented evidence showing that on February 23, 2012,
       defendant did not display Bulldog Potpourri openly, which the State claimed provided
       circumstantial evidence of defendant’s knowledge that the product contained a controlled
       substance–a claim defendant disputed. Our analysis of defendant’s actions and demeanor
       before and after police began their investigation militates against the State’s claim.
¶ 54        Here, the uncontroverted evidence presented showed that before February 23, 2012,
       defendant willingly complied with applicable laws and ordinances and demonstrated his
       concern about the legality of the products offered in his stores. Specifically, (1) in November
       2011, defendant complied with a Morris city ordinance that prohibited the sale of “incense”
       and “potpourri” at his Morris store; (2) in December 2011, defendant discontinued selling the
       incense that the legislature banned; and (3) during January 2012, defendant investigated
       Bulldog Potpourri to assuage his concerns before offering that product to the public. Although
       a trier of fact may question the effectiveness of defendant’s investigation concerning whether
       Bulldog Potpourri contained a controlled substance, as we have already noted, absent scientific
       testing, defendant could not conclusively determine whether the otherwise legal potpourri
       contained a controlled substance. We disagree with the trial court’s characterization that
       defendant’s actions showed he “engaged in a conscious or willful ignorance” regarding the
       legality of the product.
¶ 55        Defendant’s demeanor also demonstrated his willingness to comply with the requests
       levied by Tyler during his investigation, which included (1) travelling on short notice to

                                                  - 11 -
       comply with Tyler’s interview request, in which defendant answered all of Tyler’s questions;
       and (2) later providing Tyler further documentation regarding representations he made during
       that interview. Under these circumstances, defendant’s actions and willing cooperation
       buttressed his steadfast insistence that if he had known the Bulldog Potpourri contained a
       controlled substance, he would have stopped selling the product. At best, the State’s evidence
       suggested that defendant knew Bulldog Potpourri was packaged and marketed similarly to
       products containing substances the legislature had previously banned. However, that evidence
       was insufficient to establish beyond a reasonable doubt that defendant knew Bulldog Potpourri
       contained AM-2201. Accordingly, we reverse defendant’s conviction and sentence.

¶ 56                                      III. CONCLUSION
¶ 57      For the reasons stated, we reverse the trial court’s judgment.

¶ 58      Reversed.




                                                 - 12 -